DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3 and 5-8 are currently under examination. Claims 9-13 are withdrawn from consideration. Claims 2 and 4 have been cancelled. Claims 1 and 5 are amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1, 3 and 5-8 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (WO 2006/052232 A1) with respect to claims 1 and 5-8 is withdrawn.
Regarding claim 3, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over McDaniel et al. as applied to claim1 above, and further in view of Biagini et al. (US 6,984, 703 B1) is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3 and 5-8  are rejected under 35 U.S.C. 103(a) as being unpatentable over McDaniel et al. (WO 2006/052232 A1), and in view of Biagini et al. (US 6,984, 703 B1).
Regarding claims 1 and 3, McDaniel et al. teach a metallocene-supported catalyst (Abstract) comprising silica (pages 4 and 14)(applicants’ elected support), MAO(page 37)(applicants elected co-catalyst) and a metallocene having the structure as shown below (page 20):

    PNG
    media_image1.png
    120
    89
    media_image1.png
    Greyscale

As we see above, a metallocene taught by McDaniel et al. include bis(indene) dimethyl zirconium metallocene complex which corresponds to the instant claimed metallocene represented by the Chemical Formula 1, wherein R1-2, 5-6 as being H, R1-2 and  R5-6 as being connected to form phenyl groups, Q=Zr, except R9=R10=Me.
The zirconium metallocene taught by McDaniel et al. includes methylene and ethylene bridge groups(pages 20-23).
Although McDaniel et al. do not specifically disclose R9 and R10 as being pivalate groups as per applicant claims 1 and 3, Biagini et al. teach bridged bis(indene) metallocene with pivalate groups or methyl groups respectively used for polymerization having the formula (I) (col. 1, line 36-col.8, line 35):

    PNG
    media_image2.png
    219
    287
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    385
    media_image3.png
    Greyscale

The methylene bridged bis(indene) zirconium di(pivalate)s metallocenes used as components of catalysts for the polymerization of olefins.
In light of the disclosure of Biagini et al. of the equivalence and interchangeability of methyl groups as disclosed in McDaniel et al. (page 20), with pivalate groups as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the methyl groups of McDaniel et al. with the pivalate groups taught by Biagini et al. as an alternative groups bonded to Zr to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Biagini et al. and McDaniel et al. teach metallocene catalyst having the methylene bridged bis(indene) zirconium dimethyl metallocenes, one would have a reasonable expectation of success.
Regarding claim 5, as discussed above, the metallocene-supported catalyst taught by McDaniel et al. comprises cocatalyst MAO(page 37).
Regarding claims 6-8, as discussed above, the metallocene-supported catalyst taught by McDaniel et al. comprises 0.1585 g of support and 2mL of 0.5 wt% metallocene which has a weight ratio of metallocene to support as 1:16 (Example 4, page 56).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 07/27/2022, with respect to claims 1, 3 and 5-8, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicant s argued Biagini is directed to metallocene compounds consisting of indenyl-cyclopentadienyl groups non-symmetrically joined by a bivalent radical, as shown by the structures of each of the exemplary embodiments in Table 1 of Biagini. Biagini et al. teach a non-symmetric indenyl-cyclopentadienyl ligand.
There is no teaching or suggestion in either McDaniel or Biagini that would have motivated one of ordinary skill in the art to: first modify the non-symmetrical metallocene compound of Biagini to form a symmetrical metallocene compound; then select the pivalate moiety from the possible anionic groups; and finally, replace the metallocene compounds of McDaniel with the modified metallocene compound of Biagini to arrive at the presently-claimed metallocene-supported catalyst with a reasonable expectation of success after such a three-fold modification (Remarks, pages 6-7).
The Office respectfully disagrees. Two indenyl groups bridged by ethylene or methylene taught by Biagini et al. are not necessary as being non-symmetrically because the single Carbon bonds which are connected to the indenyl-cyclopentadienyl groups are free rotated. Biagini et al. do not specific disclose or teach non-symmetrically indenyl-cyclopentadiene ligands as suggested by counselor.
As discussed above, McDaniel et al. teach a metallocene-supported catalyst (Abstract) comprising silica (pages 4 and 14)(applicants’ elected support), MAO(page 37)(applicants elected co-catalyst) and a metallocene having the structure as shown below (page 20):

    PNG
    media_image1.png
    120
    89
    media_image1.png
    Greyscale

As we see above, a metallocene taught by McDaniel et al. include bis(indene) dimethyl zirconium metallocene complex which corresponds to the instant claimed metallocene represented by the Chemical Formula 1, wherein R1-2, 5-6 as being H, R1-2 and  R5-6 as being connected to form phenyl groups, Q=Zr, except R9=R10=Me.
The zirconium metallocene taught by McDaniel et al. includes methylene and ethylene bridge groups(pages 20-23).
Although McDaniel et al. do not specifically disclose R9 and R10 as being pivalate groups, Biagini et al. teach bridged bis(indene) metallocene with pivalate groups or methyl groups respectively used for polymerization having the formula (I) (col. 1, line 36-col.8, line 35):

    PNG
    media_image2.png
    219
    287
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    214
    385
    media_image3.png
    Greyscale

The methylene bridged bis(indene) zirconium di(pivalate)s metallocenes used as components of catalysts for the polymerization of olefins.
In light of the disclosure of Biagini et al. of the equivalence and interchangeability of methyl groups as disclosed in McDaniel et al. (page 20), with pivalate groups as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the methyl groups of McDaniel et al. with the pivalate groups taught by Biagini et al. as an alternative groups bonded to Zr to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Biagini et al. and McDaniel et al. teach metallocene catalyst having the methylene bridged bis(indene) zirconium dimethyl metallocenes, one would have a reasonable expectation of success.
As such, the rejection of claim 1 as set forth above, is proper and stands.
The rejection for the remaining claims, 3 and 5-8, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738